UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6772



FRANKIE L. BATTLE,

                                            Plaintiff - Appellant,

          versus

VIVIAN REYNOLDS, individually and in her offi-
cial capacity as jailhouse chief supervisor
officer of Marion County jailhouse in the city
of Marion County within the state of South
Carolina; HOWARD GELESPY; KENNY DAVIS; THOMAS
S. PAYNE, III; DOCTOR DERWELL; DOCTOR BECK;
DOCTOR BLANTON; SAMUEL J. FRIEDMAN; J. NURSE;
MARION COUNTY, individually and in their
official capacity as a municipal corporation
organized under and pursuant to the laws of
the state of South Carolina; MARION COUNTY,
Jailhouse Supervisors in offices or commis-
sioner, individually and in their official
capacity as the local governing entity policy
maker of South Carolina and in their super-
visory roles for the county of Marion, South
Carolina,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-94-2254-20-AJ)


Submitted:   February 7, 1996          Decided:     February 21, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.

Frankie L. Battle, Appellant Pro Se. L. Hunter Limbaugh, WILLCOX,
MCLEOD, BUYCK, BAKER & WILLIAMS, P.A., Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order dismissing his

claim of negligence and allowing Appellant to amend his complaint
in this 42 U.S.C. § 1983 (1988) action. We dismiss the appeal for

lack of jurisdiction because the order is not appealable. This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (1988), and certain interlocutory and collateral orders. 28

U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949). The order here appealed is
neither a final order nor an appealable interlocutory or collateral

order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED

                                2